Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 1/94/SC of 10 January 1994 adopting the Rules of Procedure of the Standing Committee of the EFTA States
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-03-30

 Avis juridique important|E1994G0001DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 1/94/SC of 10 January 1994 adopting the Rules of Procedure of the Standing Committee of the EFTA States Official Journal L 085 , 30/03/1994 P. 0072 - 0075DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 1/94/SC of 10 January 1994 adopting the Rules of Procedure of the Standing Committee of the EFTA States THE STANDING COMMITTEE OF THE EFTA STATES,Having regard to the Agreement on a Standing Committee of the EFTA States as adjusted by the Protocol adjusting the Agreement on a Standing Committee of the EFTA States, hereinafter referred to as the Agreement, and in particular Article 7 thereof,HAS DECIDED AS FOLLOWS:Article 1 (Representatives of the EFTA States)1. Each EFTA State shall notify to the chairman of the Standing Committee the name and function of its representatives which are empowered to take decisions and make recommendations under the Agreement.2. Should the representatives of one of the EFTA States be prevented from being present during a meeting that State may empower a representative of another EFTA State to speak and to vote on its behalf. A representative of an EFTA State may only represent one other EFTA State.3. The powers to represent another EFTA State shall be presented to the chairman before a decision is taken or a recommendation is made. The representation shall be taken not of in the minutes from the meeting.Article 2 (Chairman and vice-chairman)1. Unless otherwise agree, each EFTA State, in the alphabetical order of the English names, shall designate the chairman of the Standing Committee who shall exercise his office for a period of six months beginning on 1 January or 1 July.2. The vice-chairman shall be designated by the EFTA State which is to designate the chairman for the next period. He shall remain in office for the same period as the Chairman with whom he is concurrently serving.3. The EFTA State which has designate the chairman or vice-chairman may, for the unexpired term of his office, designate another person in his place.4. The conduct of the business of the Committee shall be in the hands of the chairman.5. If the chairman is absent from a meeting the vice-chairman shall take his place.Article 3 (Officials)The representatives of the EFTA States may be accompanied by officials who assist them. The number of such officials may be decided upon by the Standing Committee.Article 4 (Observers)1. The Standing Committee may invite observers to be present at one or more meetings of the Committee.2. The EFTA Surveillance Authority may be invited to take part in meetings of the Committee as an observer.Article 5 (Attendance by the Secretary-General)The Secretary-General of the EFTA Secretariat or, in his absence, his representative, shall attend all meetings of the Standing Committee and have the right to take part in its deliberations in his advisory capacity.Article 6 (Secrecy of meetings)Meetings of the Standing Committee shall not be public, unless otherwise decided by unanimous vote.Article 7 (Convening of meetings)1. Meetings of the Standing Committee shall be convened, whenever necessary, by its chairman, on his own initiative or at the request of one of the EFTA States.2. A request by an EFTA State for a meeting shall be addressed to the chairman. The chairman shall convene a meeting of the Committee without delay, in urgent circumstances within four days of receipt of a request for a meeting, unless otherwise agreed with the requesting EFTA State.Article 8 (Agenda)1. The chairman shall draw up a provisional agenda for each meeting. The invitation for the meeting and the provisional agenda shall be forwarded by the EFTA Secretariat to the EFTA States normally at least three days before the meeting. The provisional agenda shall be accompanied by all necessary working documents.2. The agenda shall be adopted by the Standing Committee at the beginning of each meeting. The Standing Committee may decide to include in the agenda an item which does not appear on the provisional agenda.Article 9 (Written procedure)In respect of urgent matters decisions may be taken by written procedure if all the EFTA States are in agreement thereon.Article 10 (Minutes)1. Draft minutes of each meeting of the Standing Committee shall be drawn up within three days, unless otherwise decided, by the EFTA Secretariat.2. The minutes shall, as a general rule, indicate in respect of each item on the agenda:- the documents submitted to the Committee,- the decisions taken, the recommendations made or the conclusions reached by the Committee,- statements made by the Committee and statements the entry of which has been requested by a representative of an EFTA State or by the EFTA Surveillance Authority.3. The text of the decisions adopted or the recommendations made by the Committee shall be annexed to the minutes.4. The draft minutes shall be submitted to the Committee for approval.5. The approved minutes shall be signed by the chairman-in-office at the time of approval and by the Secretary-General of the EFTA Secretariat and shall be forwarded to the EFTA States.Article 11 (Quorum and voting)1. Representatives of four EFTA States shall constitute a quorum.2. If a decision or recommendation which requires a unanimous vote is put to the vote at a meeting where not all EFTA States are represented, and if no EFTA State present casts a negative vote, the Secretary-General of the EFTA Secretariat shall immediately notify the text of the decision or recommendation to all EFTA States not represented at that meeting. The decision or recommendation shall be regarded as having been taken or made 10 days from the date of the meeting unless in the meantime any EFTA State which was not represented at the meeting casts a negative vote by a communication to the Secretary-General.3. Decisions on procedural questions shall be taken by majority vote.Article 12 (Signature of decisions)Decisions adopted by the Standing Committee shall be signed by the chairman-in-office at the time of their adoption and by the Secretary-General of the EFTA Secretariat.Article 13 (Languages)1. Decisions and recommendations of the Standing Committee which shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities shall, save in urgent circumstances, be adopted in the Danish, Dutch, English, Finnish, French, German, Greek, Icelandic, Italian, Norwegian, Portuguese, Spanish and Swedish languages, each of these being equally authentic.2. Where, in urgent circumstances, a decision or a recommendation is not adopted in all the abovementioned languages, the Committee shall by decision authenticate the text(s) of the remaining language(s) without delay.Article 14 (Format of decisions and recommendations under Article 3 of the Agreement)1. Decisions taken and recommendationsd made by the Standing Committee under Article 3 of the Agreement shall be entitled 'Decision` or 'Recommendation`, as the case may be, followed by a serial number, by the date of their adoption and by a reference to their subject matter.2. The acts referred to in paragraph 1 shall commence with a preamble and shall end with the words 'Done at . . . (date)`, the date being that on which they are adopted by the Standing Committee.3. The decisions referred to in paragraph 1 shall contain a provision fixing the date of their entry into force.Article 15 (Transmission of decisions)Copies of all decisions shall be transmitted by the EFTA Secretariat to the EFTA States.Article 16 (Publication)1. Where so provided in the Agreement on the European Economic Area, decisions and recommendations of the Standing Committee shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities.2. The Standing Committee shall decide unanimously whether other decisions and recommendations than those referred to in paragraph 1 shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities.Article 17 (Correspondence from and for the Standing Committee)1. All communications from the chairman in accordance with these Rules of Procedure shall be addressed to the EFTA States.2. Correspondence for the Standing Committee shall be addressed to the EFTA Secretariat.Article 18 1. The Standing Committee shall be assisted by five permanent subcommittees to assist it in accomplishing its tasks. The subcommittees shall be in charge of the following subject matters:(a) free movement of goods, competition, State aid, State monopolies of a commercial character, intellectual property and public procurement;(b) free movement of capital and services;(c) free movement of persons;(d) flanking and horizontal policies such as research and development, social policy, environment, statistics, education, consumer protection, small and medium-sized enterprises, tourism, audiovisuel sector, civil protection;(e) legal and institutional mnatters.2. The subcommmittes referred to in paragraph 1 shall prepare the consultations to be held in the Committee in accordance with Article 2 of the Agreement. They shall carry out any other task delegated to them by the Committee.3. The subcommittees shall report to the Committee.4. Proposals for reports, assessments or the like, to be prepared by the Standing Committee according to Article 3 (2) of the Agreement, shall be submitted to the Committee by the subcommittee which is responsible for the subject matter in question.Article 19 (Representatives of the EFTA States in, and chairmanship of, subcommittees)1. The subcommittees shall consist of representatives of the EFTA States.2. The chairman of each subcommittee shall be appointed by the Standing Committee.Article 20 (Working groups)The subcommittees may, subject to approval of the Standing Committee, decide to establish working groups for individual tasks. Such a decision shall lay down the necessary mandate. A working group shall report to the subcommittee which has established it.Article 21 (Expert groups)A working group may, when so required and subject to approval of the subcommittee which has established it, decide to set up expert groups for individual tasks. Such a decision shall lay down the necessary mandate. An expert group shall report to the working group which has established it.Article 22 (Secretariat services)The secretariat services for the Standing Committee, the subcommittees, the working groups and the expert groups shall be provided by the EFTA Secretariat.Article 23 (Professional secrecy)Without prejudice to other applicable provisions, the deliberations of the Standing Committee, its subcommittees, working groups and export groups shall be covered by the obligation of professional secrecy, except in so far as the Standing Committee decides otherwise.This as well as the obligation under Article 122 of the EEA Agreement shall also apply to any observer who participates in the Standing Committee, its subcommittees, working groups and expert groups.Article 24 (Entry into force)This Decision shall take immediate effect.Article 25 (Publication of this Decision)This Decision shall be published in the EEA section of, and the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 10 January 1994For the Standing CommitteeThe ChairmanAntti SATULI